Order entered December 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01218-CV

                              MACK R. CHRISTIAN, Appellant

                                                V.

  VENEFITS, LLC F/K/A VENSURANCE LLC, VIKASH JAIN, AND CHRIS WRBA,
                              Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05467-2016

                                            ORDER
       The December 3, 2018 motion to substitute counsel, filed by appellees Venefits, LLC,

Vikash Jain, and Chris Wrba, is GRANTED. The Clerk of the Court is DIRECTED to remove

Jared A. Greathouse as lead counsel for appellees and to substitute in his place:

                                      James R. Francis, Esq.
                                 Texas State Bar No. 24110697
                                   Barnwell Law Group, P.C.
                            2425 Commerce Avenue, N.W., Suite 300
                                        Duluth, GA 30096
                                   Telephone: 678-367-2196
                                        Fax: 678-559-0778
                             Email: jfrancis@barnwelllawgroup.com


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE